Opinion issued October 25, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00495-CR
                            ———————————
               ALEXANDER DESHANE CLAYTON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Case No. 1554204


                          MEMORANDUM OPINION

      Appellant, Alexander Deshane Clayton, was convicted of third-degree

felony assault and sentenced to 7 years’ confinement. See TEX. PENAL CODE

22.01(a), (b)(2). Clayton filed a notice of appeal, but before he filed his brief, he

filed a motion to dismiss the appeal. The motion complies with Texas Rule of
Appellate Procedure 42.2. See TEX. R. APP. P. 42.2(a). We have not issued a

decision in the appeal. See id. Clayton and his attorney have both signed the

motion. See id. The Clerk of this Court has sent a duplicate copy to the trial court

clerk. See id. Accordingly, we grant Clayton’s motion and dismiss the appeal. See

TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2